Citation Nr: 1628847	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected wrist strain, right, with joint pain and decreased range of motion (right wrist disability).

2. Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which continued the 10 percent rating assigned to the Veteran's right wrist disability.

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the hearing has been associated with the claims file.

In an August 2013 rating decision, the Agency of Original Jurisdiction (AOJ) denied service connection for bilateral glaucoma.  The Veteran submitted an October 2013 Notice of Disagreement (NOD) as to that issue.  While the Veteran filed another claim of entitlement to service connection for bilateral glaucoma in February 2015, denied by an April 2015 rating decision; it remains that there has not yet been a Statement of the Case (SOC) issued as to the issue of entitlement to service connection for bilateral glaucoma.  Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of such SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As discussed above, of record is the Veteran's timely-filed October 2013 NOD to the AOJ's August 2013 rating decision that denied service connection for bilateral glaucoma.  As it does not appear that there is a SOC of record as to this issue, the AOJ should provide the Veteran with such on remand.  Manlincon, 12 Vet. App. 238.

The Veteran's right wrist disability was last evaluated by VA in November 2010.  At that time, ankylosis of the right wrist was not shown.  During the Veteran's November 2015 Board hearing, he asserted that his right wrist disability had progressively worsened since 2010 and that he had ankylosis in the right wrist.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  On remand, the AOJ should afford the Veteran a VA examination for the purpose of evaluating the severity of his right wrist disability.

During his November 2015 Board hearing, the Veteran reported that he received treatment from Dr. Akles.  While the Veteran supplemented the record, after the Board hearing, with his private treatment records from Dr. Green, and authorized VA to obtain his private treatment records from Dr. Green's practice and a radiology center, which were obtained; he has not submitted private treatment records from Dr. Akles or authorized VA to obtain such on his behalf.  Also, the most recent VA treatment records available for Board review are dated in July 2015.  On remand, the AOJ should afford the Veteran a final opportunity to supplement the record with any outstanding private treatment records and obtain his updated VA treatment records. .

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC pertaining to the issue of entitlement to service connection for bilateral glaucoma.  In connection therewith, provide the Veteran with appropriate notice of appellate rights.  This issue should not be returned to the Board in the absence of a timely filed substantive appeal.

2. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in San Antonio, Texas, dated from July 2015 to the present.

3. Send the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain any outstanding relevant private treatment records from the Dr. Akles he noted during his November 2015 Board hearing, and/or any other outstanding relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his right wrist disability.  The claims file must be made available to the examiner for review. 

The examiner must consider the Veteran's complaints of ankylosis and numbness and identify and describe the severity of all residuals, specifically to include any neurological residuals, of the Veteran's right wrist disability.  The examiner should specifically explain whether or not the Veteran has any neurological residuals/manifestations associated with his service-connected right wrist strain and provide an explanation for his/her determination.

The examiner must conduct all feasible and appropriate range of motion tests, including, if possible and appropriate, active and passive motion, in weight-bearing and nonweight-bearing, and the range of the opposite undamaged joint.

If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim on appeal.  If further action remains adverse to the Veteran, provide him and his representative with a Supplemental SOC and allow him an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to this Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

